Citation Nr: 0638802	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability and if so whether the reopened claim should 
be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to 
September 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDING OF FACT

The evidence received since an unappealed Board decision 
denying service connection for a low back disability includes 
evidence that is not duplicative or cumulative of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a low 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

The January 2005 statement of the case and November 2005 
supplemental statement of the case note that the veteran's 
claim for service connection was previously denied by the 
Board.  The veteran's claim to reopen filed in March 2004 
reflects that he does not dispute this assessment.  The 
record shows that the veteran's claims file was rebuilt as 
his original claims file was lost.  The claims files do not 
show what evidence was previously before the Board at the 
time of the prior denial.  Therefore, the Board has 
determined that private treatment records from Dr. H.T. dated 
from October 1999 to December 2004 and Pee Dee Health Care 
dated from February 1990 and June 2004, Dr. J.M.'s June 2000 
letter, VA treatment records dated from December 1989 to 
December 2004, testimony the veteran presented at the May 
2006 videoconference hearing, and a buddy statement include 
new and material evidence.  The treatment records show that 
the veteran was followed for a currently diagnosed low back 
disorder from December 1989 to date.  Testimony the veteran 
presented at the hearing reflects that he was treated for a 
low back disorder from 1964 to 1989 through a private 
physician.  The basis for the original denial is not known.  
Therefore, the foregoing evidence is sufficient to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, reopening of the veteran's claim for service 
connection for a low back disability is warranted.

ORDER

Having determined that new and material evidence has been 
received, reopening of the claim for entitlement to service 
connection for a low back disability is granted.


REMAND

As noted above, the veteran testified at the videoconference 
hearing that he received treatment for his low back through a 
private physician from 1964 to 1989.  The undersigned agreed 
to hold the record open for 60 days to afford the veteran and 
his representative an opportunity to obtain the identified 
records.  No such evidence was submitted.  The procurement of 
such pertinent medical records is required.  

Also, given that the veteran's original claims file was lost, 
the Board finds that the veteran is entitled to a VA 
examination for purposes of determining the etiology of any 
low back disorder found on examination. 

Accordingly, this appeal is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or AMC should contact the 
veteran and request that he identify the 
names, addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim other than those 
already associated with the claims files.  
With any necessary authorization from the 
veteran, the RO or AMC should attempt to 
obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously, to specifically include 
records of treatment he reportedly 
received from a private physician from 
1964 to 1989.

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any disability of 
the low back present.  Any indicated 
studies should be performed.  The claims 
folders and a copy of this REMAND must be 
provided to and reviewed by the examiner.  
Based upon the claims folders review and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that any disability of the 
low back found on examination is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran need take no action 
until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


